Citation Nr: 0808034	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-35 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than May 26, 1999, 
for the grant of service connection for type II diabetes 
mellitus, coronary artery disease, bilateral macular edema, 
and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had verified active service from August 1969 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
which granted an effective date of May 26, 1999, for the 
grant of service connection for type II diabetes mellitus, 
coronary artery disease, bilateral macular edema, and 
hypertension.  


FINDING OF FACT

No claim, formal or informal, for service connection for 
diabetes mellitus, coronary artery disease, macular edema, or 
hypertension was received prior to May 26, 1999. 


CONCLUSION OF LAW

The criteria for an effective date earlier than May 26, 
1999, for the grant of service connection for type II 
diabetes mellitus, coronary artery disease, bilateral 
macular edema, and hypertension have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.114, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the Federal Circuit 
held that 38 U.S.C. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the effective date assigned by a RO for a compensation 
award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
In this regard, once a decision has been made awarding 
service connection, a disability rating, and an effective 
date, § 5103(a) notice has served its purpose, as the claim 
has already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  

Moreover, the relevant facts are not in dispute, i.e., there 
is no compensation claim of record prior to May 26, 1999.  
The veteran does not allege that he filed a prior claim; 
rather, he claims that due to claims of fairness and in VA 
medical evidence of the presence of the conditions prior to 
May 26, 1999, an earlier effective date should be granted.  
In such cases, where the decision rests on the interpretation 
and application of the relevant law, the Veterans Claims 
Assistance Act of 2000 does not apply.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 
Fed. Reg. 25180 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to 
the benefit claimed).  There is no possibility that any 
additional notice or development would aid the appellant in 
substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz.  Thus, any deficiency of notice or of 
the duty to assist constitutes merely harmless error.  

II.  Earlier Effective Date

The veteran contends that service-connected type II diabetes 
mellitus, coronary artery disease, bilateral macular edema, 
and hypertension were present for several years prior to the 
1999 effective date of the grant of service connection.  He 
contends that he was treated for diabetes mellitus at VA 
facilities beginning in 1986, and coronary artery disease 
beginning in 1990.  He states that he did not file a claim 
earlier because he was unaware of the connection between 
diabetes mellitus and secondary conditions and Agent Orange 
exposure.  As soon as he became aware, he filed a claim.  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

The veteran's initial claim for service connection for 
diabetes mellitus was received May 26, 1999, and denied in a 
March 2000 rating decision.  In January 2001, he filed a 
request to reopen his claim for service connection for 
diabetes mellitus, and a claim for service connection for 
coronary artery disease.  In a July 2001 rating decision, 
service connection for diabetes mellitus and secondary 
coronary artery disease was granted, effective July 9, 2001, 
the effective date of the change in law which added diabetes 
mellitus to the list of diseases presumptively associated 
with Agent Orange exposure in Vietnam.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  It is noted that the RO's 
characterization of the effective date for diabetes mellitus 
was incorrect; the proper effective date of the change in law 
was May 8, 2001.  66 Fed. Reg. 23,166 (May 8, 2001) (now 
codified at 38 C.F.R. § 3.309(e); Liesegang v. Secretary of 
Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In any 
event, this error became moot when the RO subsequently and 
properly assigned an earlier effective date of May 26, 1999. 

Ordinarily, if compensation is awarded pursuant to a 
liberalizing law or VA issue, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  If a claim is reviewed more than one 
year after the effective date of the liberalizing law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of the request for review.  The 
provisions of this paragraph are applicable to original and 
reopened claims as well as claims for increase.  See 38 
U.S.C.A. § 5110(g); McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. §§ 3.114, 
3.400(p).

As the result of a class action lawsuit brought by veterans 
of the Vietnam War and their survivors, the United States 
District Court for the Northern District of California 
(District Court), in a May 1989 decision, invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
readjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  According to Paragraph 5, the 
effective date for disability compensation based on the 
readjudication of a claim that was voided by the District 
Court shall be the date the voided claim was originally 
filed.  The District Court subsequently interpreted the 
stipulation and order, in light of the 1989 decision, as 
requiring VA to readjudicate all claims voided in the 1989 
decision if the disease was subsequently presumptively 
service connected, even if the original claim was not 
expressly based on Agent Orange exposure.  The District Court 
also determined that, if the readjudication resulted in a 
grant of service connection, the effective date would be the 
date of the original claim.  See Nehmer v. United States 
Veterans' Administration, 32 F.Supp.2d 1175 (N.D. Cal. 1999) 
(Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the readjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  See 
Nehmer v. United States Veterans Administration, 284 F.3d 
1158, 1161 (9th Cir. 2002) (Nehmer III).

Following the decision of the 9th Circuit in 2002, VA issued 
a regulation at 38 C.F.R. § 3.816 establishing the criteria 
for determining an effective date for service connection for 
a disease based on Agent Orange exposure.  According to the 
regulation, if a Nehmer class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  A Nehmer class member is defined as a 
Vietnam veteran who has a "covered herbicide disease."  A 
"covered herbicide disease" means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002, pursuant to the 
Agent Orange Act of 1991.  38 C.F.R. § 3.816.

The veteran, whose initial claim was received on May 26, 
1999, before the May 8, 2001, effective date of the 
presumption for diabetes mellitus, but after May 3, 1989, is 
a Nehmer class member.  Accordingly, in February 2002, the RO 
reviewed the effective date, and assigned an earlier 
effective date of May 26, 1999, the date of receipt of his 
original claim, for the grant of service connection for type 
II diabetes mellitus and coronary artery disease.  In 
addition, in May 2002, service connection for bilateral 
macular edema and hypertension was granted, as secondary to 
diabetes mellitus, also effective May 26, 1999.  

The veteran's initial compensation claim was received May 26, 
1999.  A claim must be filed in order for any type of benefit 
to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  A claim 
or an application is "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 32 (1998); 
Lalonde v. West, 12 Vet.App. 378 (1999).  An intent to apply 
for benefits is an essential element of any claim, whether 
formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 
(2006).  In particular, there is no provision in the law for 
awarding an earlier effective date based simply on the 
presence of the disability.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).  

He contends that he was treated for diabetes mellitus at VA 
facilities beginning in 1986, and coronary artery disease 
beginning in 1990.  However, VA medical records cannot 
constitute an informal claim unless service connection has 
previously been established, or has been denied on the basis 
that the condition is noncompensable.  MacPhee v. Nicholson, 
459 F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and 
(b)(1) (2007).  

He states that he did not file a claim earlier because he was 
unaware of the connection between diabetes mellitus and 
secondary conditions and Agent Orange exposure.  As soon as 
he became aware, he filed a claim.  Nevertheless, payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by others, including 
Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit, and 
a claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim, set forth in 38 U.S.C.A. § 5110(a), 
prevails over a general outreach statute, 38 U.S.C.A. § 7722, 
which provides that the VA should inform individuals of their 
potential entitlement to VA benefits when the VA is aware or 
reasonably should be aware of such potential entitlement.  
See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  
The requirement of a claim is carried into the regulations 
and Court decisions addressing effective dates for claims 
based on Agent Orange exposure.  See Nehmer III, supra; 
38 C.F.R. § 3.816.  Thus, regardless of the circumstances, 
since a claim-or any written statement which could be 
construed as such a claim-for compensation was not received 
until May 26, 1999, an earlier effective date may not be 
granted.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
veteran.'").  

An effective date earlier than May 26, 1999, for the grant of 
service connection for type II diabetes mellitus, coronary 
artery disease, bilateral macular edema, and hypertension is 
not warranted.  Since the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  


ORDER

An effective date earlier than May 26, 1999, for the grant of 
service connection for type II diabetes mellitus, coronary 
artery disease, bilateral macular edema, and hypertension is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


